Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner agrees with the applicant that the previous combination failed to teach the required claim limitations. Mainly, the common DC source was lacking. 
However, the examiner notes that the applicant’s arguments with respect to the two charging protocols being required to be different was simply not claimed. The examiner notes to the applicant that the first charging protocol and the second protocol as claimed can indeed be identical protocols. Both charging protocols can be the same scheme. In the second charging protocol, there is a constant current followed by a constant voltage; in the prior art, it usually transitions between the constant current to the constant voltage once the voltage reaches a certain voltage level. In the first charging protocol, the applicant simply claims that the constant current is applied to a certain voltage level. The applicant has noticeably omitted to claim at which point charging is started, at which point charging is stopped, and whether the charging protocols must be different. Furthermore, even if the applicant simply claims that the protocols are different (assuming support is present), if the protocols in the prior art are stopped/started individually (e.g. at different times per cell), then the time difference would provide the required different limitation. A difference in power level (e.g. voltage level) would be a point of difference as well (which is why previously presented Claim 5 was insufficient). Thus, in regards to the applicant’s position on the difference of the protocols, the examiner respectfully disagrees. 
Secondly, the official notice was taken to support the fact that the most common Constant Current to Constant voltage in the prior art involves the stopping the constant current at the threshold voltage (above) and stopping the constant voltage at the threshold current (below). The Zhang reference very clearly described them being used together. To strengthen the argument, the examiner provided the Dewa reference. 
Upon further review of the drawings, it is clear that Figs. 1 & 2 should be labeled as “conventional art” or “prior art”. The specification will be objected to for not labelling them that in the “Brief description of the Drawings” section. The claim objection of Claim 5 is withdrawn due to its cancellation.
Drawings
Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification will be objected to for not labelling them that in the “Brief description of the Drawings” section. Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13: Applicant claims “a fist DC power source” in line 4. Applicant previously introduced “a first DC power source” in line 4 in Claim 12 upon which Claim 13 depends. It is apparent that the applicant meant for the terms to be different elements (see e.g. Fig. 3 which does not show the chargers/DC power sources providing power to each of the cells, but rather in a one-to-one correspondence). Thus for the purposes of examination, the examiner will assume “a second DC power source” was meant for Claim 13. Claim 13 further includes “the first DC power source” in line 9; the examiner will also assume “the second DC power source” was meant for line 9. Emend and/or clarify the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glosser et al (USPGPN 20070090797) in view of Tikhonov (USPN 7489106).
Independent Claim 1, Glosser teaches a charger (Figs. 4 & 5) for a plurality of cells (each of 160 describes single or plurality of cells), the charger comprising: the plurality of cells (see Figs. 4 & 5); a plurality of DC power sources (220, see ¶’s [20, 29]), wherein each DC power source of the plurality of DC power sources is selectively connectable to a corresponding cell of the plurality of cells (as demonstrated in Fig. 4); and a controller (350/254 [note, specification uses 259, but corrected to 254 in patent document]) configured to selectively control the connection between each DC power source and the corresponding cell and configured to selectively provide a plurality of charging protocols comprising charging a first cell of the plurality of cells with a first charging protocol comprising a constant current to a certain voltage level and a second cell of the plurality of cells with a second charging protocol comprising a constant current followed by a constant voltage to one of a certain minimum current value, a certain maximum duration, or a certain minimum duration (¶[25], where 270 & 272 is the control of the connection between the power and the battery itself, see ¶’s [21, 24, 25]).
The examiner notes that the applicant’s arguments with respect to the two charging protocols being required to be different was simply not claimed. The examiner notes to the applicant that the first charging protocol and the second protocol as claimed can indeed be identical protocols. Both charging protocols can be the same scheme. In the second charging protocol, there is a constant current followed by a constant voltage; in the prior art, it usually transitions between the constant current to the constant voltage once the voltage reaches a certain voltage level. In the first charging protocol, the applicant simply claims that the constant current is applied to a certain voltage level. The applicant has noticeably omitted to claim at which point charging is started, at which point charging is stopped, and whether the charging protocols must be different. Furthermore, even if the applicant simply claims that the protocols are different (assuming support is present), if the protocols in the prior art are stopped/started individually (e.g. at different times per cell), then the time difference would provide the required different limitation. A difference in power level (e.g. voltage level) would be a point of difference as well (which is why previously presented Claim 5 was insufficient). Thus, in regards to the applicant’s position on the difference of the protocols, the examiner respectfully disagrees. 
Glosser is silent to a common DC source in electrical communication with each of the plurality of DC power sources; and a CPU controlling each DC power source’s connection.
Tikhonov teaches a common DC source in electrical communication with each of the plurality of DC power sources (charger 30 is described in Col 14 L57 to Col 15 L11 as a DC source which is supplied to plurality of DC power sources 10); and a CPU controlling each DC power source’s connection (20 see Col 5 L36-58, LCol 6 L66 to Col 7 L31 & L55-63, Col 8 L7-19; these sections describe how the CPU directs the current to be provided via DC power sources 10 to the batteries and disables those who reach 100% while continuing those whose SOC have not reached the required level). One having ordinary skill in the art at the time of filing understands that by having a single controller and a single main power source can help to reduce the complexity, size, and costs of the system, as the larger and costlier items can be performed by the single device (i.e. CPU, main DC power source), while the smaller and simpler items can be performed by the redundant smaller devices. Here, Tikhonov’s single DC power source has a rectifier which can be more heavy duty to deal with e.g. mains 110-240VAC, while the smaller redundant systems can provide the rectification for smaller transformer voltages. Furthermore, the CPU 20 of Tikhonov can perform the higher order requirements described in the cited sections above, while the redundant controllers 16 can perform the more minute monitoring and relaying of control from 20. Furthermore, by having the redundant control in addition to the main CPU can reduce the complexity of the wiring as one having ordinary skill in the art at the time of filing understands. It is noted that Glosser and Tikhonov are analogous in that both have both local and central processors, which demonstrates that they are analogous (Tikhonov having the added charging control in the CPU). Furthermore, Glosser, Tikhonov, and the current application involve the charging of the different cells together by a plurality of DC power sources.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Glosser with Tikhonov to provide reduced complexity, costs, and size.
Dependent Claim 3, the combination of Glosser and Tikhonov teaches the CPU contains instructions stored in a memory that, when executed on the CPU, configure the CPU to: charge each cell of the plurality of cells individually (CPU taught by Tikhonov, both Glosser and Tikhonov teaching the charging of cells individually [Glosser’s having the individual controller for charging, Tikhonov having the CPU controlling when to switch off the converters/chargers]; Glosser has memory 206 for CPU-corresponding 204; Tikhonov has memory Col 5 L11-20).
Dependent Claim 6, the combination of Glosser and Tikhonov teaches a network interface in signal communication with the CPU, wherein the network interface is configured to provide updated cycling protocol information to the CPU (CPU along with communication network described by 22 of Fig. 1 of Tikhonov, communication between 254/350 and 202 shown by 222 in Figs. 1 & 2 of Glosser; updated cycling profile information: Col 4 L56 to Col 5 L11).
Dependent Claim 7, the combination of Glosser and Tikhonov teaches the CPU contains instructions stored in a memory (Glosser has memory 206 for CPU-corresponding 204; Tikhonov has memory Col 5 L11-20) that, when executed on the CPU, configure the CPU to: connect the plurality of cells in series in a discharge mode of the plurality of cells (when switch 42 and 38 of Tikhonov are switched on to discharge, the cells are in series, see Figs. 1 & 2, Col 4 L56 to Col 5 L11, & Col 8 L19 to Col 9 L3 which describes the CPU’s operation of the switches and discharging occur).
Dependent Claim 9, the combination of Glosser and Tikhonov teaches the common DC source is in electrical communication with a power grid (Tikhonov 36 is the mains power grid or a grid source which has an AC plug, power grid of Glosser shown in Figs. 1-3 & ¶[31]).
Independent Claim 10, Glosser teaches a method of charging (Figs. 4 & 5) a plurality of cells assembled into a battery (each of 160 describes single or plurality of cells), the method (¶[25], where 270 & 272 is the control of the connection between the power and the battery itself, see ¶’s [21, 24, 25]) comprising: selectively connecting each DC power source of a plurality of DC power sources to a corresponding cell of the plurality of cells (70, 72 provide this connectivity, see Figs. 4 & 5); monitoring a current and voltage supplied to each corresponding cell from each DC power source (¶[28], where 222 is connected to central controller 202/204); comparing, by a central controller (202/204), the current and voltage suppled to each corresponding cell to a charging protocol for each corresponding cell (¶’s [18, 23, 28] describes it is sent to the central controller from 254 [typo in drawing corrected from 259 to 254 in patent]), wherein each cell of the plurality of cells has an individual charging protocol selected from a plurality of charging protocols comprising charging a first cell with a first charging protocol comprising a constant current to a certain voltage level and a second cell with a second charging protocol comprising a constant current followed by a constant voltage to one of a certain minimum current value, a certain maximum duration, or a certain minimum duration (¶[25] describes both the claimed first and second protocol as the same). 
The examiner notes that the applicant’s arguments with respect to the two charging protocols being required to be different was simply not claimed. The examiner notes to the applicant that the first charging protocol and the second protocol as claimed can indeed be identical protocols. Both charging protocols can be the same scheme. In the second charging protocol, there is a constant current followed by a constant voltage; in the prior art, it usually transitions between the constant current to the constant voltage once the voltage reaches a certain voltage level. In the first charging protocol, the applicant simply claims that the constant current is applied to a certain voltage level. The applicant has noticeably omitted to claim at which point charging is started, at which point charging is stopped, and whether the charging protocols must be different. Furthermore, even if the applicant simply claims that the protocols are different (assuming support is present), if the protocols in the prior art are stopped/started individually (e.g. at different times per cell), then the time difference would provide the required different limitation. A difference in power level (e.g. voltage level) would be a point of difference as well (which is why previously presented Claim 5 was insufficient). Thus, in regards to the applicant’s position on the difference of the protocols, the examiner respectfully disagrees. 
Glosser fails to explicitly teach the comparison of the signals in the controller/CPU; a CPU; selectively disconnecting each DC power source based on completing the charging protocol for each cell; disconnecting, by the CPU, the plurality of DC power sources from the plurality of cells; connecting the plurality of cells together to form the battery; and supplying a load using the battery.
Tikhonov teaches a CPU controlling each DC power source’s connection (20 see Col 5 L36-58, LCol 6 L66 to Col 7 L31 & L55-63, Col 8 L7-19; these sections describe how the CPU directs the current to be provided via DC power sources 10 to the batteries and disables those who reach 100% while continuing those whose SOC have not reached the required level); selectively disconnecting each DC power source based on completing the charging protocol for each cell; disconnecting, by the CPU, the plurality of DC power sources from the plurality of cells (Col 5 L360-58, Col 6 L66 to Col 7 L31, & Col 8 L7-19); connecting the plurality of cells together to form the battery; and supplying a load using the battery (when switch 42 and 38 of Tikhonov are switched on to discharge, the cells are in series, see Figs. 1 & 2, Col 4 L56 to Col 5 L11, & Col 8 L19 to Col 9 L3 which describes the CPU’s operation of the switches and discharging occur).
Tikhonov further teaches a common DC source in electrical communication with each of the plurality of DC power sources (charger 30 is described in Col 14 L57 to Col 15 L11 as a DC source which is supplied to plurality of DC power sources 10). One having ordinary skill in the art at the time of filing understands that by having a single controller and a single main power source can help to reduce the complexity, size, and costs of the system, as the larger and costlier items can be performed by the single device (i.e. CPU, main DC power source), while the smaller and simpler items can be performed by the redundant smaller devices. Here, Tikhonov’s single DC power source has a rectifier which can be more heavy duty to deal with e.g. mains 110-240VAC, while the smaller redundant systems can provide the rectification for smaller transformer voltages. Furthermore, the CPU 20 of Tikhonov can perform the higher order requirements described in the cited sections above, while the redundant controllers 16 can perform the more minute monitoring and relaying of control from 20. Furthermore, by having the redundant control in addition to the main CPU can reduce the complexity of the wiring as one having ordinary skill in the art at the time of filing understands. It is noted that Glosser and Tikhonov are analogous in that both have both local and central processors, which demonstrates that they are analogous (Tikhonov having the added charging control in the CPU). Furthermore, Glosser, Tikhonov, and the current application involve the charging of the different cells together by a plurality of DC power sources.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Glosser with Tikhonov to provide reduced complexity, costs, and size.
Dependent Claim 11, the combination of Glosser and Tikhonov teaches supplying the plurality of DC power sources from a single common DC source (Tikhonov charger 30 is described in Col 14 L57 to Col 15 L11 as a DC source which is supplied to plurality of DC power sources 10).
Dependent Claim 12, the combination of Glosser and Tikhonov teaches charging the first cell using a first DC power source of the plurality of DC power sources using the constant current; comparing a charging voltage of the first cell to a threshold charging voltage; determining that the charging voltage exceeds the threshold charging voltage; and disconnecting the first cell from the first DC power source (¶[25] of Glosser).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Jacobs (USPGPN 20050194937)
Dependent Claims 2 and 15, Glosser fails to explicitly teach the plurality of cells comprise alkaline cells.
Jacobs teaches the plurality of cells comprise alkaline cells (¶’s [15, 70], Figs. 2 & 4-6 demonstrates a plurality of alkaline batteries in an analogous way to both the present application and the combination of Glosser and Tikhonov; one having ordinary skill in the art at the time of filing understands that alkaline batteries are advantageous in that they have both a long battery use life and long shelf life; less hazardous than e.g. lead and acid based batteries [i.e. improved safety]; high energy density; and applicable to a large range of temperatures.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Glosser in view of Tikhonov with Jacobs to provide improved life, safety, energy density, and temperature use range.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Taylor et al (USPGPN 20160105042)
Dependent Claim 8, the combination of Glosser and Tikhonov teaches the CPU contains instructions stored in a memory (Glosser has memory 206 for CPU-corresponding 204; Tikhonov has memory Col 5 L11-20) that, when executed on the CPU, configure the CPU to:
Glosser is silent to detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero.
Taylor teaches detect a supply voltage for the common DC source; charge the plurality of cells using the plurality of DC power sources when a supply voltage from the common DC source is greater than zero; and connect and discharge the plurality of cells in series when the supply voltage from the common DC source is zero (¶[41] describes discharging when the is a power outage, i.e. when supply voltage has a current less than zero, while the backup system described by ¶’s [35, 41, 50, 62, 88, 92] describes charging when power/voltage is greater than zero). One having ordinary skill in the art understands that a backup energy system serves to improve the reliability and convenience of the system as it prevents essential electric systems from turning off even when power is lost and/or enables the users to save/backup data when such an event occurs rather than lose the data when the power is dropped.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Glosser in view of Tikhonov with Taylor to provide improved convenience & reliability.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Odaohhara (USPGPN 20090058370)
Dependent Claim 13, the combination of Glosser and Tikhonov teaches a second cycling protocol for a second cell of the plurality of cells uses the constant current charging step, and wherein the method further comprises: charging the second cell using a first DC power source (2nd/see claim objection) of the plurality of DC power sources using the constant current; comparing the charging voltage of the second cell to the threshold charging voltage; determining that the charging voltage exceeds the threshold charging voltage (¶[25] of Glosser teaches this step); and disconnecting the second cell from the first DC power source (2nd/see claim objection), wherein the first cell and the second cell are disconnected at different times (as described above Tikhonov disconnects the cells at different times based upon their SOC level).
To advance prosecution, Glosser is silent to disconnecting the second cell before continuing to the constant voltage stage. 
Odaohhara teaches disconnecting the second cell before continuing to the constant voltage stage (see Figs. 1-3 which has a circuit with a plurality of batteries being charged, where in some instances, the constant current to constant voltage protocol will involve a stopping of the constant current [see 217/277 & 205/265 of Fig. 3] before starting of the constant voltage. Odaohhara further teaches with stopping charging at a threshold voltage after constant current only charging provided in steps 213, 215, 273, 275, & 245 in Fig. 3. Odaohhara teaches that this serves to improve the safety of the system (¶’s [08, 14, 18, 53])
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Glosser in view of Tikhonov with Odaohhara to provide improved safety.
Dependent Claim 14, the combination of Glosser, Odaohhara, and Tikhonov teaches the constant current is a current between about 4 Amps and about 8 Amps, and wherein the threshold charging voltage is about 2 V (these two values are design choices, which lacking a showing of criticality, it would be common/obvious to use for one having ordinary skill in the art at the time of filing, especially as one having ordinary skill in the art understands that a typical maximum voltage for a battery cell).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Taylor et al (USPGPN 20160105042)
Dependent Claim 16, the combination of Glosser and Tikhonov teaches a network interface in signal communication with the CPU, wherein the network interface is configured to provide updated cycling protocol information to the CPU (CPU along with communication network described by 22 of Fig. 1 of Tikhonov, communication between 254/350 and 202 shown by 222 in Figs. 1 & 2 of Glosser; updated cycling profile information: Col 4 L56 to Col 5 L11), and using a different charging protocol of the plurality of charging protocols for the first cell of the plurality of cells after updating the plurality of charging protocols in the memory (Tikhonov describes stopping charging batteries at different times when they each reach 100% SOC, as cited above for Claim 10).
Glosser fails is silent to updating the plurality of charging protocols in the memory.
Taylor teaches storing the updated battery usage data in the memory (¶[59]). Taylor further teaches the network interface is configured to provide updated cycling protocol information to the controller (¶[60] describes using communication interface to set/update system parameters, which one having ordinary skill in the art understands would include the charging parameters, ¶[59] implies storing battery data on the web/cloud, ¶[41] describes changing parameters based on the external signal, where being able to have more processing power in one location vs having to have the processing power on every device will help to reduce the costs [only need one large processing power device reduces costs] & size (remote units have less devices) of remote units, as understood by one of ordinary skill in the art)
It would have been obvious to a person having ordinary skill in the art to modify Glosser in view of Tikhonov with Taylor to provide reduced size and costs.
Dependent Claim 17, the combination of Glosser, Taylor, and Tikhonov teaches updating the plurality of charging protocols comprises obtaining the plurality of charging protocols over a network connection (Glosser ¶[18], Taylor ¶[60]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Moon (USPGPN 20110140667)
Dependent Claim 12, the combination of Glosser and Tikhonov teaches the plurality of DC power sources are in electrical connection with the electrical grid when each DC power source of a plurality of DC power sources is selectively connected to the corresponding cell of a plurality of cells (Figures of Tikhonov describes connection with grid 36 via 12).
Glosser is silent to the load comprises an electrical grid.
Moon teaches the load comprises an electrical grid (31 and Figs. 1, 7, & 4). Moon teaches that this system allows for the ability to sell back to the grid, which can save the costs for the owner and reduce the strains on the grid (by providing extra supply when needed; ¶’s [47,52-54]), while also increasing reliability by acting as a UPS for another load 40 (abstract)
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Glosser in view of Tikhonov with Moon to provide improved reliability and reduced costs and grid strain
Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glosser in view of Tikhonov, further in view of Mercier et al (USPGPN 20160197498), as evidenced by Kainthla (USPGPN 20030137282)
Dependent Claim 19, Glosser fails to explicitly teach the plurality of cells comprise manganese dioxide-zinc cells.
Mercier teaches the plurality of cells comprise manganese dioxide-zinc cells (¶[89] describes a zinc and manganese dioxide battery, where Figs. 1 & 2 demonstrate a plurality of charging circuits for charging a plurality of battery cells like Glosser and Tikhonov). Kainthla provides evidence that this type of battery provides reduced costs, weight, and environmental disposal problems, and improved Coulombic efficiency (¶[06]).
It would have been obvious to a person having ordinary skill in the art to modify Glosser in view of Tikhonov with Mercier to provide reduced costs, weight, and environmental disposal problems, and improved Coulombic efficiency.
Dependent Claim 20, the combination of Glosser, Tikhonov, and Mercier teaches the plurality of cells are charged with a charging protocol of the plurality of charging protocols comprising a constant current charging step of about 6 Amps to a voltage threshold of about 2 V (these constant current/threshold voltages are design choices, where Kainthla demonstrates in Fig. 3 that ~2V is a stopping voltage for some of this type of battery; lacking a showing of criticality, it would be common/obvious to use, especially as one of ordinary skill in the art understands a typical maximum voltage for a battery cell are ~1.5-3.6V, which are about 2V, thus above that is required to fully charge the battery, while a single battery cell usually should not be charged by large currents to protect them from damage).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Single DC source for plurality of chargers:
Ishibashi (USPGPN 20120146588)
Ma (USPGPN 20140009092)
Ott (USPGPN 20040012371)
Yang (USPGPN 20120235641, USPGPN 20120249071)
Huang (USPGPN 20190131667)
Wang (USPGPN 20170063108)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859